United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3981
                                   ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Agustine Rangel-Arteaga, also known *
as Adolpho Rangel-Arteaga,            * [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                             Submitted: October 7, 2004
                                Filed: October 14, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Agustine Rangel-Arteaga pleaded guilty to distributing methamphetamine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii) and 18 U.S.C. § 2, and
stipulated that he faced a statutory mandatory minimum prison term of 20 years
because he had a prior felony drug conviction. After the government decided not to
seek a substantial-assistance downward departure, Rangel-Arteaga moved to
withdraw his guilty plea. The district court1 denied his motion, and later sentenced

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
him to 240 months imprisonment and 10 years supervised release. Rangel-Arteaga
appeals, and in a brief pursuant to Anders v. California, 386 U.S. 738 (1967), he
challenges the denial of his motion to withdraw his guilty plea.

       As part of his written plea agreement, Rangel-Arteaga promised not to appeal
or to seek postconviction review under 28 U.S.C. § 2255. As to direct review, he
waived “any and all rights to appeal [his] conviction in this case, including a waiver
of all motions, defenses and objections which [he] could assert to the charges or to
the Court’s entry of Judgment against [him], including review pursuant to 18 U.S.C.
§ 3742 of any sentence imposed and any and all issues inhering therein,” with two
exceptions: (1) he could challenge his conviction and sentence if the Eighth Circuit
or Supreme Court later found that the substantive basis of his plea failed to state a
crime; and (2) he could appeal if the sentencing court agreed that further review of
a legal issue raised at sentencing was needed. With the services of an interpreter,
Rangel-Arteaga also signed a pre-plea statement which reiterated that his decision to
plead guilty was knowing and voluntary, and reiterated that he was waiving his right
to appeal. The appeal waiver was discussed at the change-of-plea hearing, and the
court received Rangel-Arteaga’s assurance that he had read his plea agreement with
the assistance of an interpreter, and that he understood its key provisions.

       The record in this case demonstrates that Rangel-Arteaga’s plea and plea
agreement were voluntary and he understood he was waiving his appellate rights, that
his sentence is consistent with the plea agreement, and that no miscarriage of justice
would result from enforcing the appeal waiver. See United States v. Andis, 333 F.3d
886, 889-92 (8th Cir.) (en banc), cert. denied, 124 S. Ct. 501 (2003). We have
reviewed the entire record independently under Penson v. Ohio, 488 U.S. 75 (1988),
and we find no nonfrivolous issues not covered by the waiver.

      Accordingly, we enforce the appeal waiver and dismiss the appeal.
                     ______________________________

                                         -2-